DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/26/21 have been fully considered but they are not persuasive. Applicant argues that “the base, the stem and the clamp being integral”, firstly applicant goes after the meaning of integral which is “formed as a unit with another part”, wherein Chen (US 2019/0126828) when assembled, has the base, the stem and the clamps integral to each other, as they all are connected together (as seen in figure 1,4 and 6), wherein the claims is not specific to the base, the stem and the clamp being integral when the mirror assembly is disassembled; additionally, the word “integral” also means “essential to completeness” (Merriam-Webster definition see picture below), wherein the base, the stem and the collar are essential for completing the mirror structure of Chen. The rejections first issued on the Non-Final rejection dated 7/26/21 are repeated below. The indefinite rejection has been withdrawn.


    PNG
    media_image1.png
    810
    769
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3,11,12,15,17,18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0126828). Regarding claim 1 and 20, Chen discloses a handlebar assembly for a vehicle comprising: 
a handlebar (50), the handlebar having first and second handles (as all handle bars include a handle for each hand of the user on opposite ends), the first and second handles being disposed at opposite ends of the handlebar, the first handle having an inner surface (see figure 7), the inner surface defining a cavity in the first handle (see figure 7); 
a stem assembly including: 
a base (132) engaging an end of the first handle; 
a stem (13) having a first end connected to the base and a second end, the stem extending away from the base; and 
a clamp (131) extending inside the cavity (see figure 6), the clamp defining a ramp (curved edge, see figure 4), the ramp tapering as the ramp extends away from the base and the stem, the base, the stem and the clamp being integral (see figure 4); 
a threaded fastener (135) inserted through the base (132) and extending in part in the cavity;
 a nut (unnumbered nut, see figure 3 as the nut is lined up to be connected to the clamp 131) disposed in the cavity, the nut engaging the threaded fastener (135), and at least a portion of the nut abutting the clamp (see figure 4), the nut being rotationally fixed relative to the 
in the first position of the nut, the stem assembly being rotatable relative to the first handle (when loosening the fastener), 
in the second position of the nut, the nut abutting the ramp and causing deflection of the ramp such that the clamp applies pressure against the inner surface of the first handle (when the fastener is tightened), and friction between the clamp, the stem and the inner surface of the first handle opposing rotation of the stem assembly relative to the first handle; and 
a mirror (30) connected to the second end of the stem.
Chen does not mention a steering column, however one of ordinary skill in the art would have the understanding that Chen’s invention would be used in a handle bar of a bicycle, motorcycle or ATV, wherein one of ordinary skill in the art would have the knowledge that a steering column would be present in a bicycle, motorcycle or ATV, in order to be able to pivot and steer the bicycle, motorcycle or ATV.
Regarding claim 2, wherein, the clamp (131) has a first end connected to the base (through the fastener) and a second free end (end closer to the mirror); and in the first position of the nut, the second free end of the clamp is radially spaced from the inner surface of the first handle (as the fastener is loose and the mirror might be pulled away from the handle).

Regarding claim 12, wherein the handle comprises a grip (see figure 6).
Regarding claim 15, wherein, the second position of the nut is a position of the nut being the closest to the base (as the nut and fastener are tightened) and the second position of the nut is a position of the nut causing maximum deflection of the ramp.
Regarding claim 17, wherein, the clamp (131) has: a first end connected to the base (closest to the base 132); a second free end (end connected to the mirror); a first portion extending between the first end and the ramp (section closest to the ramp); and a second portion extending between the ramp and the second free end (section closest to the mirror).
Regarding claim 18, Chen does not mention that the stem is made of plastic while the nut is made of metal. However, it would have been obvious for one of ordinary skill in the art to modify Chen to have a stem that is made of plastic (to reduce the price of manufacturing) and a nut made of metal, so as to make a stronger connection between the fastener and nut, as a plastic nut and fastener could break if the user overtightens the fastener to the nut.


Claims 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Takukawa (US 2017/0015378). Regarding claim 11, Chen does not mention a ball joint  between the mirror and the stem. However, Takukawa discloses a mirror assembly with a stem (71) and a mirror (73) and a ball joint (74,79,76) connecting the mirror and the stem. It would have been obvious for one of ordinary skill in the art to modify Chen by adding a ball joint to the connection between the  mirror and the stem, in order to be able to easily adjust the mirror: up, down and to the sides.
.


Allowable Subject Matter
Claims 4-10,13,14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 7, the clamp does not have a lip extending from the ramp. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARLON A ARCE/Examiner, Art Unit 3611                                                                                                                                                                                                        
/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611